Citation Nr: 0522157	
Decision Date: 08/15/05    Archive Date: 08/25/05

DOCKET NO.  96-20 450	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio


THE ISSUES

1.  Entitlement to a rating in excess of 20 percent for 
postoperative residuals of a gunshot wound of the left chest, 
with a history of retained foreign body, prior to October 7, 
1996.

2.  Entitlement to a rating in excess of 30 percent for 
postoperative residuals of a gunshot wound of the left chest, 
with a history of retained foreign body, from October 7, 
1996. 


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARINGS ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

R. A. Speck, Associate Counsel


INTRODUCTION

The veteran had active service from September 1969 to 
September 1971.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a February 1996 rating decision of the 
Department of Veterans Affairs (VA) Regional Office in 
Cleveland, Ohio (RO).  

The veteran's claim was previously before the Board, and in 
December 1998, January 2001, and September 2004 remands it 
was returned to the RO for additional development.  That 
development has been completed, and the claim is once again 
before the Board for appellate review.

The Board notes that in December 2004, the veteran filed an 
informal claim of entitlement to service connection for a 
left arm/shoulder disorder, to include as secondary to 
postoperative residuals of a gunshot wound to the left chest 
with a history of retained foreign body, and a claim of 
entitlement to service connection for a surgical scar on the 
left chest.  As those claims have not yet been adjudicated, 
they are referred back to the RO for appropriate action.

The issue of entitlement to a rating in excess of 30 percent 
for postoperative residuals of a gunshot wound of the left 
chest, with a history of retained foreign body, from October 
7, 1996 is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify you if 
further action is required on your part.



FINDING OF FACT

Prior to October 7, 1996, the veteran's postoperative 
residuals of a gunshot wound to the left chest, with a 
history of retained foreign body, were not shown to be 
moderately severe and manifested by pain in the chest and 
dyspnea on moderate exertion, adhesions of the diaphragm, 
with excursions restricted, moderate myocardial deficiency, 
and one or more of the following: thickened pleura, 
restricted expansion of lower chest, compensating 
contralateral emphysema, deformity of the chest, scoliosis, 
or hemoptysis at intervals. 


CONCLUSION OF LAW

The schedular criteria for a rating in excess of 20 percent 
for postoperative residuals of a gunshot wound to the left 
chest, with a history of retained foreign body, prior to 
October 7, 1996, have not been met.  38 U.S.C.A. §§ 1155, 
5103, 5103A, 5107 (West 2002); 38 C.F.R. § 4.97, Diagnostic 
Code 6818 (1995).


REASONS AND BASES FOR FINDING AND CONCLUSION

A.  Veterans Claims Assistance Act

The Board has given consideration to the provisions of the 
Veterans Claims Assistance Act of 2000, Pub. L. No. 106-475, 
114 Stat. 2096 (2000) (VCAA) [codified as amended at 38 
U.S.C. §§ 5102, 5103, 5103A, 5107].  The VCAA eliminated the 
former statutory requirement that claims be well grounded.  
Cf.  38 U.S.C.A. § 5107(a) (West 2002).  The VCAA includes an 
enhanced duty on the part of VA to notify a claimant as to 
the information and evidence necessary to substantiate a 
claim for VA benefits.  The VCAA also redefines the 
obligations of VA with respect to its statutory duty to 
assist claimants in the development of their claims.   See 38 
U.S.C.A. §§ 5103, 5103A (West 2002).  Regulations 
implementing the VCAA have been enacted.  See 38 C.F.R. §§ 
3.102, 3.156(a), 3.159, and 3.326(a) (2004).

The VCAA requires VA to notify the claimant and the 
claimant's representative, if any, of any information and any 
medical or lay evidence not previously provided to the 
Secretary that is necessary to substantiate the claim.  As 
part of the notice, VA is to specifically inform the claimant 
and the claimant's representative, if any, of which portion, 
if any, of the evidence is to be provided by the claimant and 
which part, if any, VA will attempt to obtain on behalf of 
the claimant.  See also Quartuccio v. Principi, 16 Vet. App. 
183 (2002).

The veteran was informed in a February 1996 letter and rating 
decision of the evidence needed to substantiate his claim, 
and he was provided an opportunity to submit such evidence.  
Moreover, in a February 1996 statement of the case and 
supplemental statements of the case issued in May 1996, March 
1997, March 1998, May 1998, March 2003, May 2004, and March 
2005, the RO notified the veteran of regulations pertinent to 
increased rating claim, informed him of the reasons why his 
claim had been denied, and provided him additional 
opportunities to present evidence and argument in support of 
his claim.  

In a November 2004 letter, the veteran was informed of VA's 
duty to obtain evidence on his behalf.  He was notified that 
VA would obtain all relevant service medical records, VA 
medical records, and reports of examinations or treatment at 
non-VA facilities authorized by VA.  In addition, VA would 
request other relevant records held by any Federal agency or 
department.  In turn, the veteran was informed of his duty to 
provide VA with enough information to identify and locate 
other existing records, i.e., names of persons, agencies, or 
companies that hold relevant medical records, addresses of 
these individuals, and the dates that such treatment was 
received.  The Board also finds that the veteran was 
essentially informed that he could either submit or ask VA to 
obtain any evidence that he wanted considered in connection 
with his claims.  See Pelegrini v. Principi, 18 Vet. App. 112 
(2004) (indicating that the "fourth element" of the notice 
requirement as set forth in 38 C.F.R. § 3.159(b)(1) required 
VA to request or tell the claimant to provide any evidence in 
the claimant's possession that pertains to the claim, or 
something to the effect that the claimant should "give us 
everything you've got pertaining to your claim(s)").

The VCAA provides that VA shall make reasonable efforts to 
assist in obtaining evidence necessary to substantiate a 
claim for VA benefits, unless no reasonable possibility 
exists that such assistance would aid in substantiating the 
claim.  Service medical records have been received, as have 
private treatment reports and VA outpatient treatment 
records.  In addition, the veteran was provided with several 
VA examinations.

The United States Court of Appeals for Veterans Claims 
(Court) decision in Pelegrini v. Principi, 18 Vet. App. 112 
(2004) held, in part, that VCAA notice, as required by 
38 U.S.C.A. § 5103(a), must be provided to a claimant before 
the initial unfavorable agency of original jurisdiction (RO 
or AOJ) decision on a claim for VA benefits.  In this case, 
the February 1996 RO decision was made prior to November 9, 
2000, the date the VCAA was enacted and the veteran did not 
receive VCAA notice until November 2004.  In such instances, 
the Court held that when notice was not mandated at the time 
of the initial RO decision, the RO did not err in not 
providing such notice specifically complying with § 5103(a) 
or 3.159(b)(1) because an initial RO adjudication had already 
occurred.  Instead, the appellant has the right to VCAA 
content-complying notice and proper subsequent VA process.  
Pelegrini at 22, 23.  VA must provide notice, consistent with 
the requirements of § 5103(a), 3.159(b), and Quartuccio, 
supra, that informs the veteran of any information and 
evidence not of record that is necessary to substantiate the 
claim, that VA will seek to provide, that the veteran is to 
provide, and that the veteran provide any evidence in his 
possession that pertains to the claim.  The Board finds that 
the veteran received such notice in November 2004.  

The Board finds that any defect with respect to the timing of 
the VCAA notice requirement was also harmless error.  While 
the notice provided to the veteran in November 2004 was not 
given prior to the February 1996 RO adjudication of the 
claim, the notice was provided by the RO prior to the 
transfer and certification of the veteran's case to the 
Board, and the content of the notice fully complied with the 
requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. 
§ 3.159(b).  After the notice was provided, the case was 
readjudicated and the March 2005 supplemental statement of 
the case provided to the veteran.  The veteran has been 
provided with every opportunity to submit evidence and 
argument in support of his claim, and to respond to VA 
notices. 

The Board thus finds that VA has done everything reasonably 
possible to assist the appellant.  In the circumstances of 
this case, additional efforts to assist the veteran in 
accordance with the VCAA would serve no useful purpose.  See 
Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991) (strict 
adherence to requirements in the law does not dictate an 
unquestioning, blind adherence in the face of overwhelming 
evidence in support of the result in a particular case; such 
adherence would result in unnecessarily imposing additional 
burdens on VA with no benefit flowing to the veteran); 
Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) (remands which 
would only result in unnecessarily imposing additional 
burdens on VA with no benefit flowing to the veteran are to 
be avoided).  VA has satisfied its duties to inform and 
assist the veteran at every stage of this case.  

B.  Legal analysis

The Board has reviewed all the evidence of record, including 
but not limited to the veteran's contentions, particularly 
those stated at the April 1996 and April 2000 personal 
hearings; lay statements; service medical records; private 
treatment reports; and VA outpatient treatment records and 
examination reports.  Although the Board has an obligation to 
provide adequate reasons and bases supporting this decision, 
it is not required to discuss each and every piece of 
evidence in a case.  The relevant evidence including that 
submitted by the veteran will be summarized where 
appropriate.  

Disability evaluations are determined by comparing a 
veteran's present symptomatology with criteria set forth in 
VA's Schedule for Rating Disabilities, which is based on 
average impairment in earning capacity.  See 38 U.S.C.A. 
§ 1155 (West 2002); 38 C.F.R. Part 4 (2004).  When a question 
arises as to which of two ratings apply under a particular 
diagnostic code, the higher evaluation is assigned if the 
disability more closely approximates the criteria for the 
higher rating.  Otherwise, the lower rating will be assigned.  
See 38 C.F.R. § 4.7 (2004).  In addition, a disability rating 
may require re-evaluation in accordance with changes in a 
veteran's condition.  It is thus essential in determining the 
level of current impairment that the disability is considered 
in the context of the entire recorded history.  See 38 C.F.R. 
§ 4.1 (2004).  Finally, in cases where entitlement to 
compensation has already been established, and an increase in 
the disability rating is at issue, the present level of 
disability is of primary concern.  See Francisco v. Brown, 7 
Vet. App. 55 (1994).

Prior to October 7, 1996, the veteran was assigned a 20 
percent disability rating for postoperative residuals of a 
gunshot wound to the left chest, with a history of retained 
foreign body, under the provisions of 38 C.F.R. § 4.97, 
Diagnostic Code 6818 (1995).  The veteran contends that his 
left chest disability is more disabling than previously 
evaluated, and he has appealed for an increased rating.

The Board notes that during the course of this appeal, VA 
issued new regulations for the evaluation of respiratory 
disabilities, effective October 7, 1996.  See 61 Fed. Reg. 
46728 (Sept. 5, 1996).  The veteran was notified of this 
regulatory change in the March 1998 supplemental statement of 
the case.  As the only issue presently on appeal is that of 
entitlement to a rating in excess of 20 percent for 
postoperative residuals of a gunshot wound to the left chest, 
with a history of retained foreign body, prior to October 7, 
1996, the Board will only review the pre-October 7, 1996 
rating criteria to determine the proper evaluation for the 
veteran's disability.  VA's Office of General Counsel has 
determined that the amended rating criteria can be applied 
only for periods from and after the effective date of the 
regulatory change.  See VAOPGCPREC 3-00.

Diagnostic Code 6818 provided a 20 percent disability rating 
for moderate injuries of the pleural cavities, including 
gunshot wounds, with a bullet or missile retained in lung, 
with pain or discomfort on exertion; or with scattered rales 
or some limitation of excursion of diaphragm or of lower 
chest expansion.  See 38 C.F.R. § 4.97 (1995).  A 40 percent 
disability rating was assigned for moderately severe injuries 
of the pleural cavity that were manifested by pain in chest 
and dyspnea on moderate exertion, adhesions of the diaphragm, 
with excursions restricted, moderate myocardial deficiency, 
and one or more of the following: thickened pleura, 
restricted expansion of lower chest, compensating 
contralateral emphysema, deformity of the chest, scoliosis, 
or hemoptysis at intervals.  Id.  

A 60 percent evaluation was to be assigned for severe 
residuals of pleural cavity injuries with tachycardia, 
dyspnea or cyanosis on slight exertion, adhesions of the 
diaphragm or pericardium with marked restriction of 
excursion, or a poor response to exercise.  Id.  A 100 
percent evaluation required that the residuals be totally 
incapacitating.  Id.  

Note 2 following Diagnostic Code 6818 stated that disability 
persists in penetrating chest wounds, with or without 
retained missiles, in proportion to interference with 
respiration and circulation, which may become apparent after 
slight exertion or only under extra stress.  Records of 
examination, both before and after exertion, controlled with 
fluoroscopic and proper blood pressure determination, are 
essential for proper evaluation of disability.  Exercise 
tolerance tests should have regard both to dyspnea on 
exertion and to continued acceleration of pulse rate beyond 
physiological limits.

Note 1 following Diagnostic Code 6818 stated that disabling 
injuries of the shoulder girdle muscles (Groups I to IV) will 
be separately rated for combination.

The Board observes that in addition to the current disability 
and evaluation under consideration, the veteran has been 
assigned separate ratings for residuals of injury to Muscle 
Group XXI, gunshot wound of the left chest, assigned a 20 
percent disability evaluation and a separate rating for 
residual intercostals neuralgia secondary to thoracotomy for 
retained foreign body, which has been assigned a separate 10 
percent disability evaluation.  Since neither the muscle 
group injury nor the neuralgia are presently before the 
Board, such manifestations of the veteran's left chest injury 
are not for consideration in this decision.  See 38 C.F.R. 
§ 4.14 (2004).  

Service medical records show that in June 1970 the veteran 
sustained a gunshot wound to the back left chest fracturing 
the 5th and 6th ribs.  An X-ray showed a bullet overlying the 
left thorax with a contusion in the left middle lung field.  
At separation in July 1971, the veteran reported having pain 
or pressure in his chest, but denied having shortness of 
breath or a chronic cough.  His lungs and chest were 
"normal" on examination.

The first post-service medical evidence is a March 1991 VA 
hospitalization for evaluation of the veteran's bullet 
fragment in his left chest.  At that time, the veteran 
reported a 4 to 5 year history of mild, intermittent left 
chest pain that lasted a few months, then quit for a few 
months, but did not increase in severity.  On examination, 
the lungs were clear to auscultation and percussion.  A CT 
scan showed a missile in the posterior aspect of the left 
lower lobe.  In April 1991, the veteran was admitted for a 
left thoracotomy with wedge resection of missile tract.  It 
was noted that the veteran had persistent left chest pain 
with a history of migration of the bullet since his 1970 
gunshot wound.  Following extraction of the bullet, the 
veteran's lung was fully inflated and his posterior chest 
tube was removed.  Postoperatively, the left lung collapsed 
but with aggressive pulmonary treatment, it was re-expanded.  
Ultimately, the veteran showed good expansion and was 
discharged to home.  It was noted that his path was 
consistent with chronic inflammation surrounding the bullet 
sinus tract.  

During VA outpatient treatment in April 1994, the veteran was 
diagnosed with status postoperative left thoracotomy with 
constant pain in the ribs.  He was diagnosed with nerve 
entrapment syndrome.  In April 1995, the veteran reported 
that he had pain in his left chest and rib cage following the 
April 1991 bullet removal.  

At his December 1995 VA examination, the veteran complained 
of chronic pain in the left intercostals area.  He denied 
having pain in that area prior to the 1991 bullet removal.  
He also described pain on taking a deep breath and stated 
that he took pain medication four times daily.  On 
examination, the veteran's chest expanded 3 cm. on taking a 
deep breath when measured at both axilla.  He was diagnosed 
with residuals of gunshot wound and thoracotomy with 
intercostals nerve neuropathy, hypesthesia of the back in the 
area described, and some hypesthesia of the anterior area 
supplying the left axillary nerve to the upper arm.  

At a separate December 1995 VA examination, the veteran 
denied having shortness of breath or any history of chronic 
obstructive pulmonary disorder (COPD).  On examination, 
breast sounds were fairly audible and vesicular, and no false 
rales were found.  In addition, no coughing or sputum was 
observed.  The veteran was diagnosed with a gunshot wound of 
the left posterior chest; history of left thoracotomy; no 
muscle impairment; and presence of left paravertebral gunshot 
wound scar and left thoracotomy scar.  

At his August 1996 VA examination, the veteran reported 
having significant pain in his left flank and rib cage area 
extending toward the periumbilical region.  He described the 
pain as constant, sharp, and throbbing.  An August 1996 X-ray 
showed rib abnormalities on the left with an absence of a 
portion of the 7th left posterior rib.  This was noted as 
being associated with a prior surgery.

After applying the above criteria to the facts of this case, 
the Board concludes that the preponderance of the evidence is 
against a rating in excess of 20 percent for postoperative 
residuals of a gunshot wound to the left chest, with a 
history of retained foreign body, prior to October 7, 1996.  
As such, the appeal is accordingly denied.

The Board recognizes that the veteran is currently assigned a 
20 percent disability rating under 38 C.F.R. § 4.97, 
Diagnostic Code 6818 (1995) for residuals of injuries to the 
pleural cavities, including gunshot wounds.  Under the 
criteria set forth in Diagnostic Code 6818, a rating in 
excess of 20 percent is only for application when the 
residuals are "moderately severe" with such symptoms as 
pain in the chest and dyspnea on moderate exertion, adhesions 
of the diaphragm, with excursions restricted, moderate 
myocardial deficiency, and one or more of the following: 
thickened pleura, restricted expansion of lower chest, 
compensating contralateral emphysema, deformity of the chest, 
scoliosis, or hemoptysis at intervals. 

The Board notes the veteran's complaints of chest pain on 
several occasions.  In particular, in March 1991, the veteran 
reported that he had left chest pain that lasted for several 
months.  During VA outpatient treatment in April 1994 and 
April 1995, the veteran again reported pain in his left chest 
and rib cage.  At his December 1995 VA examination, the 
veteran reported having pain on taking a deep breath.  

While the evidence of record has shown the veteran's 
complaints of left chest pain, there is no objective medical 
evidence of record indicating that he exhibited dyspnea on 
moderate exertion, adhesions of the diaphragm, restricted 
excursions, moderate myocardial deficiency, or thickened 
pleura, restricted expansion of lower chest, compensating 
contralateral emphysema, deformity of the chest, scoliosis, 
or hemoptysis at intervals.  To the contrary, in March 1991, 
the veteran's lungs were clear and at his December 1995 VA 
examination, he denied having any shortness of breath or 
COPD.  In addition, his breast sounds were audible, 
vesicular, and no false rales were observed.  In addition, 
the veteran was not coughing and no sputum was exhibited.  
Finally, the Board notes that the 20 percent disability 
evaluation assigned prior to October 7, 1996 specifically 
contemplates pain or discomfort on exertion.  However, the 
evidence as summarized above simply does not show respiratory 
or other symptomatology to the degree contemplated by the 40 
percent rating.  Absent any evidence indicating that the 
veteran's symptoms warrant a rating in excess of 20 percent 
under 38 C.F.R. § 4.97, Diagnostic Code 6818, the veteran's 
claim must be denied.  

C.  Extraschedular consideration

In a May 2004 statement, the veteran asserted that he 
believed his claim warranted extraschedular consideration.  

In the February 1996 statement of the case, the RO concluded 
that an extraschedular evaluation was not warranted for the 
veteran's claim.  Since this matter has been adjudicated by 
the RO, the Board will consider the provisions of 38 C.F.R. 
§ 3.321(b)(1).  See also VAOPGCPREC 6-96.

Ordinarily, the VA Rating Schedule will apply unless there 
are exceptional or unusual factors which would render 
application of the schedule impractical.  See Fisher v. 
Principi, 4 Vet. App. 57, 60 (1993).  According to the 
regulation, an extraschedular disability rating is warranted 
upon a finding that the case presents such an exceptional or 
unusual disability picture with such related factors as 
marked interference with employment or frequent periods of 
hospitalization that would render impractical the application 
of the regular schedular standards.  38 C.F.R. 3.321(b)(1); 
Fanning v. Brown, 4 Vet. App. 225, 229 (1993).  The veteran 
has not identified any factors which may be considered to be 
exceptional or unusual, and the Board finds that the record 
does not demonstrate such factors. 

The veteran has not indicated, nor has he presented evidence 
to support the premise, that his postoperative residuals of a 
gunshot wound to the left chest, with a history of retained 
foreign body, have resulted in marked interference with 
employment so as to render impracticable the application of 
the regular schedular standards.  In addition, the veteran 
has not presented evidence to show that he has been 
frequently hospitalized for a left chest disorder following 
his 1991 thoracotomy.  While the veteran has asserted that 
disability causes pain and impairment, such impairment is 
contemplated in the disability ratings that have been 
assigned.  Loss of industrial capacity is the principal 
factor in assigning schedular disability ratings.  See 
38 C.F.R. §§ 3.321(a), 4.1.  Indeed, 38 C.F.R. § 4.1 
specifically states: "[g]enerally, the degrees of disability 
specified are considered adequate to compensate for 
considerable loss of working time from exacerbations or 
illnesses proportionate to the severity of the several grades 
of disability."  See also Moyer v. Derwinski, 2 Vet. App. 
289, 293 (1992) and Van Hoose v. Brown, 4 Vet. App. 361, 363 
(1993) (noting that the disability rating itself is 
recognition that industrial capabilities are impaired).  The 
Board has been unable to identify any other factor consistent 
with an exceptional or unusual disability picture, and the 
veteran has pointed to none.

In short, the veteran's service-connected left chest 
disability does not present such an exceptional or unusual 
disability picture as to render impractical the application 
of the regular schedular standards so as to warrant the 
assignment of an extraschedular rating under 38 C.F.R. § 
3.321(b)(1).  Accordingly, an extraschedular evaluation is 
not warranted.




ORDER

A rating in excess of 20 percent for postoperative residuals 
of a gunshot wound to the left chest, with a history of 
retained foreign body, prior to October 7, 1996, is denied.


REMAND

The Board has determined that additional development is 
necessary in the present case for the issue of entitlement to 
a rating in excess of 30 percent for postoperative residuals 
of a gunshot wound to the left chest, with a history of 
retained foreign body, from October 7, 1996.  

The veteran's postoperative residuals of a gunshot wound to 
the left chest, with a history of retained foreign body, has 
been evaluated as 30 percent disabling from October 7, 1996 
under 38 C.F.R. § 4.97, Diagnostic Code 6843, for "traumatic 
chest wall defect, pneumothorax, hernia, etc."  Pleural 
cavity injuries and other disorders under Diagnostic Codes 
6840 through 6845 are evaluated under a general rating 
formula for restrictive lung disease.

Under the rating criteria, restrictive lung disease is 
primarily rated according to the degree of impairment on 
pulmonary function tests.  A 30 percent rating is warranted 
where pulmonary function testing reveal that forced 
expiratory volume in one second (FEV-1) is 56 to 70 percent 
predicted; FEV-1/ forced vital capacity (FVC) is 56 to 70 
percent; or where diffusion capacity of carbon monoxide, 
single breath (DLCO (SB)) is 56 to 65 percent predicted.  A 
60 percent rating is warranted where pulmonary function 
testing reveal that FEV-1 is 40 to 55 percent predicted; FEV- 
1/FVC is 40 to 55 percent; or where DLCO (SB) is 56 to 65 
percent predicted. 38 C.F.R. § 4.97, Diagnostic Code 6843 
(2004).  Finally, a 100 rating evaluation is granted for a 
disability showing FEV-1 less that 40 percent of predicted 
value, or; the ratio of FEV-1/FVC less than 40 percent, or; 
DLCO (SB) less than 40 percent predicted, or; maximum 
exercise capacity less than 15 ml/kg/min oxygen consumption 
(with cardiac or respiratory limitation), or; cor pulmonale 
(right heart failure), or; ventricular hypertrophy, or; 
pulmonary hypertension (shown by Echo or cardiac 
catheterization), or; episode(s) of acute respiratory 
failure, or; requires outpatient oxygen therapy.  See 38 
C.F.R. § 4.97 (2004).

The Board notes that in January 2003, the veteran underwent 
pulmonary function testing and the results of that 
examination are included in the claims file.  The Board 
finds, however, that clarification of the results are 
required before the veteran's claim may be adjudicated.  In 
this regard, the January 2003 VA examiner reported that the 
veteran's DLCO (SB) as 32.77 ml/min/mmHg "predicted."  
Diagnostic Code 6843 calls for the DLCO (SB) to be reported 
as a "percent predicted."  The figure has not been reported 
as a percent predicted and the Board has determined that such 
a finding must be made prior to appellate review.  As such, a 
clarifying opinion is needed.  

Therefore, in order to give the veteran every consideration 
with respect to the present appeal and to ensure due process, 
this case is REMANDED for the following actions:  

1.  The RO should return the claims file 
to the examiner at the Wade Park VA 
Medical Center (VAMC) in Cleveland, Ohio 
who conducted the January 2003 pulmonary 
function examination for clarifying 
information.  That examiner is requested 
to interpret the January 2003 pulmonary 
function examination and report the 
veteran's DLCO (SB) finding as a percent 
predicted. 

2.  If the January 2003 VA examiner is 
unavailable or unable to respond to the 
request stated, or if another suitable 
examiner is unable to provide the 
requested medical interpretation as 
requested in number one (1) above, or if 
a clinical examination is deemed 
necessary to adequately address the 
request posed by the Board in this 
remand, the RO should ensure that the 
veteran is afforded such an additional 
pulmonary function examination and that 
examiner should respond to the request 
set forth above.

3.  The RO should then review the record, 
including the recently submitted medical 
evidence and any other evidence added to 
the record since issuance of the March 
2005 supplemental statement of the case, 
and readjudicate the veteran's claim.  If 
the determinations remain adverse to the 
veteran, he should be provided a 
supplemental statement of the case, which 
includes a summary of all pertinent 
evidence and legal authority, as well as 
the reasons for the decision.  The 
veteran and his representative should be 
afforded a reasonable period in which to 
respond, and the record should then be 
returned to the Board for further 
appellate review, as appropriate. 

The veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).



	                        
____________________________________________
	S. L. Kennedy
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


